Citation Nr: 1420605	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  09-10 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran had active service from November 1965 to November 1969.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2008 by the Department of Veterans Affairs (VA) Des Moines, Iowa, Regional Office (RO).  That rating decision in part denied entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are posttraumatic stress disorder (PTSD), evaluated at a 70 percent disability rating; tinnitus, evaluated at a 10 percent disability rating; the residuals of a pilonidal cyst, evaluated at a noncompensable disability rating; and, hearing loss, evaluated at a noncompensable disability rating. 

2.  The Veteran's combined service-connected disability rating is 70 percent, including a "single" service-connected disability rated at 70 percent or more. 

3.  The Veteran has a high school level education.

4.  The probative evidence of record indicates the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran's was provided notice the requisite notice in correspondence dated December 2007, which was prior to July 2008 adjudication of the claim on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained available service treatment records, VA medical records, multiple VA examination reports, assisted the Veteran in obtaining evidence, and afforded him the opportunity to present written statements and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For this claim, the Veteran has been afforded multiple VA examinations to address the question whether his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  Examination reports that were produced early in the claims process were not found to be wholly adequate.  Most recently, the examination that was conducted in September 2013 pursuant to the Board's remand addresses those aspects of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Thus, there has been substantial compliance with the Board's remand directives.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008) (holding that not strict, but substantial compliance with the terms of a Board's engagement letter is required, citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (finding substantial compliance as applied to remand instructions).  Thus, the duty to assist has been met and the Veteran is not prejudiced by a decision on the claim at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

If the total rating is based on a disability or combination of disabilities for which VA's Schedule of Rating Disabilities (Rating Schedule) provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability, without regard to advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. Part 4 (2013).

TDIU is granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any disabilities that are not service connected.  38 C.F.R. §§ 3.341, 4.16; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992). 

The Veteran contends that he is unable to work due to his service-connected disabilities and, therefore, entitled to TDIU.  In his July 2008 notice of disagreement he stated "PTSD/unemployability - my fear of associating with people has been a hindrance in seeking employment."  Essentially, his assertion is that his service-connected PTSD renders him unemployable.  The issue of entitlement to an increased rating for PTSD was addressed in a May 2012 Board decision.  The Veteran's service-connected PTSD was assigned a 70 percent disability rating as a result of that decision, which demonstrates occupational and social impairment, with deficiencies in most areas, to include work, and difficulty in adapting to stressful circumstances including work and a worklike setting.  The 70 percent disability rating assigned for the Veteran's service-connected PTSD is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity resulting from this disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993)

An October 2000 disability determination by the Social Security Administration (SSA) held that the Veteran was "disabled" under SSA criteria as of June 1998.  An SSA finding of disability is similar, but not identical to, a VA finding of unemployability.  SSA determinations are evidence that VA must consider, but they are not controlling on VA, because the laws and regulations involved provide for significant differences in the determination of disabilities under the SSA and VA systems.  Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  The SSA determination held that the Veteran was disabled as a result of a variety of nonservice-connected orthopedic disabilities and nonservice-connected peripheral vascular disease.  The Veteran's service-connected disabilities were not referenced in the SSA decision, or the underlying medical evidence, as causing such "disability."

In September 2007, VA examinations of the Veteran were conducted.  PTSD, major depressive disorder, and a history of substance abuse were diagnosed.  The examiner noted that the Veteran's physical disabilities had resulted in his exit from the workforce and were the cause of his depression, which arose later and was unconnected to the Veteran's service-connected PTSD.  The medical opinion of the mental health examiner was that the Veteran's service-connected PTSD would result in occasional decreases in work efficiency.  The examiner did not indicate that the Veteran's service-connected PTSD rendered him unemployable.  The examiner who conducted the general medical examination expressed the opinion that the Veteran's "multiple conditions would preclude him from sustaining gainful employment."  However, the physician did not distinguish between the Veteran's service-connected and nonservice-connected disabilities when rendering this opinion.   

In March 2008, additional VA examinations of the Veteran were conducted.  On general medical examination the diagnosed disorders were: degenerative disc disease of the lumbar spine, probable adhesive capsulitis of the right shoulder, subjective paresthesias of the right lower extremity, obesity, and chronic pain syndrome.  The examining physician indicated that the Veteran complaints were not consistent with objective findings and that obesity and chronic pain were the key limiting factors to the Veteran's functioning.  The examiner also noted that the Veteran also had opiate dependence as a limiting factor.  The mental health examiner indicated that the Veteran's service-connected PTSD and his nonservice-connected depression did not result in unemployability.  Rather, the examiner noted that the Veteran was very focused on his nonservice-connected physical problems, such as chronic pain, as being the cause of his unemployability.  An August 2008 VA social work treatment note shows similar findings with the Veteran reporting "my physical problems are killing me," with little focus on the service-connected PTSD or any other service-connected disability.  

In May 2009, another VA PTSD examination of the Veteran was conducted.  The examiner's impression was also that the Veteran's depression was independent of the service-connected PTSD, and that each contributed approximately half to the total mental disability picture.  The examiner also expressed the opinion that due to the combination of all of the Veteran's service-connected and nonservice-connected disabilities, it was unlikely that the Veteran would be able to maintain competitive employment.

In May 2011, a VA PTSD of the Veteran was conducted.  The examiner indicated that the Veteran's "emphasis during the current examination was not on changes in the [service-connected] PTSD symptoms as much as increased symptoms of depression.  He clearly related these depressive symptoms to his physical impairments and related limitation of his activities and functional impairment."  The examiner specified that the Veteran's depression was directly attributable to the Veteran's physical concerns, particularly joint pain and skeletal disorders that resulted in chronic pain.  Again, the examiner indicated that the Veteran's collective mental health picture, including the service-connected PTSD and the nonservice connected depression as contributing to significant difficulty maintaining competitive employment.  

In July 2012, additional VA examination of the Veteran was conducted.  The opinion of the physician who conducted the general medical examination was that "the Veteran's current physical service-connected medical conditions, while limiting do not preclude him from gainful employment consistent with his education and work experience.  Nevertheless, the Veteran has multiple nonservice-connected medical conditions which prevent his gainful employment."  The mental health examiner stated that the Veteran's service-connected PTSD alone would not preclude him from securing and maintaining gainful employment.  

In September 2013, the most recent VA examination of the Veteran was conducted.  The examiner reviewed the evidence of record and stated that the Veteran's service-connected disabilities including PTSD, tinnitus, hearing loss, and the residuals of a pilonidal cyst do not preclude the Veteran from securing and following substantially gainful employment consistent with his educational and occupational experience.  

The Veteran's SSA claim resulted in a finding of total disability due to a variety of nonservice-connected physical disabilities, including degenerative disc disease of the back and peripheral vascular disease of the lower extremities.  In his claim for TDIU to VA, the Veteran asserted his service-connected PTSD alone rendered him unemployable.  However, on multiple examinations and numerous VA social work and mental health treatment records, his primary concern was nonservice-connected physical ailments and the resulting nonservice-connected depressive symptoms.  Multiple VA examinations have been conducted in conjunction with the Veteran's claim for TDIU.  In each instance, the medical opinions expressed were that the Veteran's service-connected disabilities, alone or in concert, did not result in unemployability.  Rather, the evidence of record clearly establishes that the Veteran's unemployability is caused by nonservice-connected physical disorders.  

In the absence of any competent and probative evidence that the Veteran's service-connected disabilities, alone or in concert, result in unemployability, entitlement to TDIU is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER

TDIU is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


